Ronald M. Olejniczak, CPA Vice President and Controller OlejniczakR@aetna.com tel: 860-273-7231 fax: 860-273-2019 151 Farmington Avenue, RT21 Hartford, CT 06156 May 16, 2008 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 6010 Washington, D.C. 20549 Re: Aetna Inc. Form 10-K for the Fiscal Year Ended December 31, 2007 Filed on February 29, 2008 and Form 10-Q for the Quarter Ended March 31, 2008 Filed on April 24, 2008 File No. 001-16095 Dear Mr.
